Citation Nr: 0841794	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  07-06 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for aortic stenosis 
status post valve replacement with congestive heart failure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to August 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in June 2008.  
That development was completed, and the case has since been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Type II diabetes mellitus did not manifest during service 
or one year thereafter and has not been shown to be causally 
or etiologically related to the veteran's military service

3.  Hypertension did not manifest in service or to a 
compensable degree within one year thereafter and has not 
been shown to be causally or etiologically related to 
military service.

4.  The veteran has not been shown to currently have aortic 
stenosis status post valve replacement with congestive heart 
failure that is causally or etiologically related to his 
military service.




CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in active 
service and may not be presumed to have been so incurred. 38 
U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).

2.  Hypertension was not incurred in active service and may 
not be presumed to have been so incurred. 38 U.S.C.A. §§ 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).

3. Aortic stenosis status post valve replacement with 
congestive heart failure was not incurred in active service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
June 2005 prior to the initial decision on the claims in 
August 2005.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the June 2005 letter stated that the evidence 
must show that he had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service. Additionally, the February 2007 statement 
of the case (SOC) and the August 2008 supplemental statement 
of the case (SSOC) notified the veteran of the reasons for 
the denial of his application and, in so doing, informed him 
of the evidence that was needed to substantiate his claims.

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the June 2005 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claims, including that VA would 
request any pertinent records held by Federal agencies, such 
as military records, and VA medical records.  The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
June 2005 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the June 2005 letter 
informed him that it was his responsibility to ensure that VA 
received all requested records that are not in the possession 
of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Id.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the February 2007 SOC informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there had been changes in the veteran's condition.  The SOC 
also explained how disability ratings and effective dates 
were determined.  After the notice was provided, the 
veteran's claims for service connection were readjudicated in 
a supplemental statement of the case (SSOC). Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

In addition, the duty to assist the veteran has also been 
satisfied in this case.  All identified and available VA 
medical records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the veteran's claims.  The veteran's 
records from the Social Security Administration (SSA) were 
also requested; however, a July 2008 response indicated that 
such records were destroyed and that further efforts to 
obtain them would be futile.

The Board does observe that the veteran's complete service 
medical records are not associated with the claims file.  
However, in accordance with the law and implementing 
regulations, the RO continued its efforts to obtain all 
records until it was reasonably certain that such records did 
not exist or that further efforts to obtain those records 
would be futile.  In this regard, the RO requested in June 
2005 that the National Personnel Records Center (NPRC) 
furnish the veteran's service medical records.  However, a 
response was received indicating the veteran's records were 
presumed destroyed by the fire at the National Personnel 
Records Center in St. Louis, Missouri in 1973.  Nevertheless, 
NPRC was able to locate Surgeon General Office records that 
were available at an alternate records source.  Moreover, the 
August 2005 rating decision currently on appeal specifically 
informed the veteran that his service medical records were 
unavailable and that the decision would be reconsidered if 
his records were later found.

The Board concludes that VA has done everything reasonably 
possible to assist the veteran in obtaining his complete 
service medical records.  The veteran has not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  Thus, the Board finds that there 
is no indication that there is additional available evidence 
to substantiate the veteran's claim that has not been 
obtained and associated with the claims folder.

The Board also acknowledges that the veteran has not been 
afforded a VA examination in connection with his claims for 
service connection for type II diabetes mellitus, 
hypertension, and aortic stenosis status post valve 
replacement with congestive heart failure.  Under the law, an 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service- connected disability. 38 
C.F.R. § 3.159(c)(4).

In this case, a VA examination is unnecessary to decide the 
claims for service connection for type II diabetes mellitus, 
hypertension, and aortic stenosis status post valve 
replacement with congestive heart failure because such an 
examination would not provide any more pertinent information 
than is already associated with the claims file.  As will be 
explained below, the veteran has not been shown to have had a 
disease, event, or injury during active military service or 
for many decades thereafter.  The record contains no 
probative evidence that demonstrates otherwise.  Therefore, 
because there is no event, injury, or disease in service to 
which a current disorder could be related, the Board finds 
that a VA examination is unnecessary. 38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an inservice 
event, injury, or disease).

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them an SOC 
and SSOC, which informed them of the laws and regulations 
relevant to the veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, such as 
cardiovascular-renal disease and diabetes mellitus, may be 
also be established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for type II 
diabetes mellitus, hypertension, and aortic stenosis status 
post valve replacement with congestive heart failure.  
Because the veteran's complete service medical records are 
unavailable for review, the Board must base its decision on 
other available evidence.  The available SGOs did not 
document any complaints or treatment pertaining to diabetes 
mellitus, hypertension, or aortic stenosis status post valve 
replacement with congestive heart failure.  In addition, the 
medical evidence of record does not show that the veteran 
sought treatment immediately following his separation from 
service or for many decades thereafter.  In fact, a June 1976 
VA examination found the veteran's heart sounds to be normal, 
and there were no murmurs, thrills, rhythm changes, or 
cardiac enlargement.  It was also noted that the veteran did 
not have hypertension and that his current blood pressure was 
130/75, which was well within normal limits.  In addition, VA 
medical records dated in December 2007 indicated that the 
veteran developed coronary artery disease possibly in the 
1980s.  Another VA treatment note dated in December 2007 also 
documented the veteran as having been diagnosed with diabetes 
mellitus in 1990.  Therefore, the Board finds that type II 
diabetes mellitus, hypertension, and aortic stenosis status 
post valve replacement with congestive heart failure did not 
manifest in service or for many years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of type II 
diabetes mellitus, hypertension, and aortic stenosis status 
post valve replacement with congestive heart failure, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury or disease in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing complaints, symptoms, or 
findings for many years between the period of active duty and 
the first complaints or symptoms of type II diabetes 
mellitus, hypertension, and aortic stenosis status post valve 
replacement with congestive heart failure is itself evidence 
which tends to show that the disorders did not have their 
onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that type II 
diabetes mellitus, hypertension, and aortic stenosis status 
post valve replacement with congestive heart failure 
manifested during active duty service or within close 
proximity thereto, the medical evidence of record does not 
link any current diagnosis to the veteran's military service.  
As noted above, the record shows that there were no 
complaints, treatment, or diagnosis of type II diabetes 
mellitus, hypertension, and aortic stenosis status post valve 
replacement with congestive heart failure in service or for 
many decades thereafter.  As such, there is no injury, 
disease, or event to which a current disorder could be 
related. See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  

While the veteran may believe that his current disorders are 
related to service, he has not presented any competent 
medical evidence to support that assertion.  Although the 
veteran is competent to relate that he experienced symptoms 
in service, he is not a medical professional competent to 
offer an opinion as to the nature or etiology of any current 
claimed disability.  Barr v. Nicholson, 21 Vet. App. 303 
(2007); Falzone v. Brown, 8 Vet. App. 398, 405 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

Based on the foregoing, the Board finds that type II diabetes 
mellitus, hypertension, and aortic stenosis status post valve 
replacement with congestive heart failure did not manifest 
during service or within one year of separation from service 
and have not been shown to be causally or etiologically 
related to an event, disease, or injury in service.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claims for service 
connection.

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for type II diabetes mellitus, hypertension, and 
aortic stenosis status post valve replacement with congestive 
heart failure is not warranted.


ORDER

Service connection for type II diabetes mellitus is denied.

Service connection for hypertension is denied.  

Service connection for aortic stenosis status post valve 
replacement with congestive heart failure is denied.



____________________________________________
L.J. WELLS-GREEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


